Exhibit 10.4

 



EXECUTION VERSION

 

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

This Assignment and Assumption Agreement, dated as of December 12, 2018 (this
“Agreement”), is made by and among Omar Asali (the “Assignor”), Gerard Griffin
(the “Assignee”) and One Madison Corporation, a Cayman Islands exempted company
(the “Company”).

 

WHEREAS, the Assignor has entered into that certain Forward Purchase Agreement,
dated as of October 5, 2017 (as amended from time to time, the “Forward Purchase
Agreement”), by and between the Assignor and the Company, pursuant to which,
among other things, the Assignor (i) committed to subscribe for and purchase
from the Company, immediately prior to the closing of the Company’s initial
business combination, 2,355,500 Class A ordinary shares of the Company (the
“Class A Shares”) and 785,167 warrants of the Company (the “Warrants”) for an
aggregate purchase price of $23,555,000, subject to the terms and conditions
contained therein, and (ii) subscribed for and purchased 588,875 Class B
ordinary shares of the Company (the “Class B Shares”);

 

WHEREAS, the Assignor and the Assignee are entering into an Amended and Restated
Reallocation Agreement (the “Reallocation Agreement”) pursuant to which certain
of the Warrants and Class B Shares will be reallocated among the Assignor, the
Assignee and the other investors party thereto on the terms and subject to the
conditions set forth therein;

 

WHEREAS, the Assignor wishes to assign to the Assignee all of its rights, duties
and obligations under the Forward Purchase Agreement with respect to its
commitment to subscribe for and purchase, in accordance with the terms and
procedures set forth in Section 1 of the Forward Purchase Agreement, 350,000
Class A Shares and 116,667 Warrants, subject to the reallocation specified in
the Reallocation Agreement (the “Securities”), for an aggregate purchase price
of $3,500,000 (such rights, duties and obligations, together with the terms,
covenants and restrictions set forth in Section 6 of the Forward Purchase
Agreement, the “Assigned Obligations”), and the Assignee wishes to accept and
assume all of such Assigned Obligations; and

 

WHEREAS, in connection with the assignment and assumption of the Assigned
Obligations, subject to the reallocation specified in the Reallocation
Agreement, the Assignor wishes to sell and transfer to the Assignee all of its
right, title and interest in and to an aggregate of 87,500 Class B Shares of the
Company (the “Purchased Class B Shares”), representing the Assignee’s
proportionate amount of the Class B Shares relative to its commitment to
purchase the Securities, and the Assignee wishes to purchase and receive the
Purchased Class B Shares from the Assignor at the same price per share at which
the Assignor purchased the Purchased Class B Shares from the Company;

 



 

 

 

NOW, THEREFORE, in consideration of the premises, representations, warranties
and the mutual covenants contained in this Agreement, and for other good and
valuable consideration, the receipt, sufficiency and adequacy of which are
hereby acknowledged, the parties hereto, intending to be legally bound, hereby
agree as follows:

 

Section 1. Assignment and Assumption of Rights Under Forward Purchase Agreement.
The Assignor hereby assigns the Assigned Obligations to the Assignee, and the
Assignee hereby assumes and agrees to timely perform all of the Assigned
Obligations and to become a party to the Forward Purchase Agreement as if he
were an original party thereto with respect to the Assigned Obligations;
provided, that such assignment, acceptance and assumption shall not relieve the
Assignor of its commitment to subscribe for and purchase the securities in
accordance with the terms and procedures set forth in Section 1 of the Forward
Purchase Agreement (or the Assigned Obligations related thereto) in the event
that Assignee does not consummate such purchase on the date on which the Closing
is required to occur pursuant to the Forward Purchase Agreement. For the
avoidance of doubt, the Assigned Obligations shall include those terms,
covenants and restrictions set forth in Section 6 of the Forward Purchase
Agreement.

 

Section 2. Transfer and Sale of Purchased Class B Shares. The Assignor hereby
sells, transfers, conveys and delivers the Purchased Class B Shares to the
Assignee and the Assignee does hereby purchase and accept such Shares.
Concurrently with the execution hereof, the Assignee is paying to the Assignor
an aggregate amount of $875.00 in consideration for the transfer, sale and
purchase of the Purchased Class B Shares. Any forfeiture under this Agreement
shall take effect as a surrender for no consideration as a matter of Cayman
Islands law.

 

Section 3. Consent and Agreement of Company. The Company hereby consents and
agrees to the transactions effected pursuant to this Agreement and further
agrees and acknowledges that notwithstanding any provision of the Forward
Purchase Agreement (a) no breach, default or obligation of the Assignor under
the Forward Purchase Agreement will arise as a result of the transactions
contemplated hereby and (b) following execution of this Agreement, the
Assignor’s obligation under the Forward Purchase Agreement with respect to the
purchase of Class A Shares and Warrants shall be to purchase 2,005,500 Class A
Shares and 668,500 Warrants for an aggregate purchase price of $20,055,000 on
the terms and subject to the conditions set forth in the Forward Purchase
Agreement, and subject to adjustment as specified in the Reallocation Agreement.
Except for the assignment of the Assigned Obligations and the transfer and sale
of the Purchased Class B Shares to the Assignee, the terms and conditions of the
Forward Purchase Agreement and all of the Assignor’s rights and obligations
thereunder will continue in full force and effect.

 

Section 4. No Conflicts. Each party represents and warrants that neither the
execution and delivery of this Agreement by such party, nor the consummation or
performance by such party of any of the transactions contemplated hereby, will,
with or without notice or lapse of time, constitute, create or result in a
breach or violation of, default under, loss of benefit or right under or
acceleration of performance of any obligation required under any agreement to
which it is a party, except for any such breaches or violations that have been
waived or consented to as of the date of this Agreement.

 

Section 5. Representations of Assignee. The Assignee represents, warrants,
acknowledges and agrees as follows:

 

(a) The investment in the Purchased Class B Shares involves certain significant
risks. The Assignee has no need for liquidity in his investment in the Purchased
Class B Shares for the foreseeable future and is able to bear the risk of that
investment for an indefinite period.

 

 2 

 

 

(b) This Agreement is made with the Assignee in reliance upon the Assignee’s
representation, which by the Assignee’s execution of this Agreement, the
Assignee hereby confirms, that the Purchased Class B Shares to be acquired by
the Assignee will be acquired for investment for the Assignee’s own account, not
as a nominee or agent, and not with a view to the resale or distribution of any
part thereof, and that the Assignee has no present intention of selling,
granting any participation in, or otherwise distributing the same in violation
of law. By executing this Agreement, the Assignee further represents that the
Assignee does not presently have any contract, undertaking, agreement or
arrangement with any Person to sell, transfer or grant participations to such
Person or to any third Person, with respect to any of the Purchased Class B
Shares. For purposes of this Agreement, “Person” means an individual, a limited
liability company, a partnership, a joint venture, a corporation, a trust, an
unincorporated organization, any other entity or any government or any
department or agency thereof.

 

(c) The Assignee understands that the Purchased Class B Shares have not been,
and will not be, registered under the under Act, by reason of a specific
exemption from the registration provisions of the Securities Act of 1933, as
amended (the “Act”) which depends upon, among other things, the bona fide nature
of the investment intent and the accuracy of the Assignee’s representations as
expressed herein. The Assignee understands that the Purchased Class B Shares are
“restricted securities” under applicable U.S. federal and state securities laws
and that, pursuant to these laws, the Assignee must hold the Purchased Class B
Shares indefinitely unless they are registered with the U.S. Securities and
Exchange Commission (the “SEC”) and qualified by state authorities, or an
exemption from such registration and qualification requirements is available.
The Assignee acknowledges that the Company has no obligation to register or
qualify the Purchased Class B Shares, or any Class A Shares into which they may
be converted into or exercised for, for resale, except under the Registration
Rights Agreement attached as an exhibit to the Company’s registration statement
on Form S-1, as amended, filed under the Act. The Assignee further acknowledges
that if an exemption from registration or qualification is available, it may be
conditioned on various requirements including, but not limited to, the time and
manner of sale, the holding period for the Purchased Class B Shares, and on
requirements relating to the Company which are outside of the Assignee’s
control, and which the Company is under no obligation and may not be able to
satisfy.

 

(d) The Assignee has been given the opportunity to (i) ask questions of and
receive answers from the Assignor and the Company concerning the terms and
conditions of the Assigned Obligations and Purchased Class B Shares, and the
business and financial condition of the Company and (ii) obtain any additional
information that the Assignor possesses or can acquire without unreasonable
effort or expense that is necessary to assist the Assignee in evaluating the
advisability of the purchase of the assumption of the Assigned Obligations and
the Purchased Class B Shares and an investment in the Company. The Assignee is
not relying on any oral or written representation made by any person as to the
Company or its operations, financial condition or prospects, the Assigned
Obligations or the Purchased Class B Shares.

 

(e) The Assignee is an “accredited investor” as defined in Regulation D
promulgated by the SEC under the Act.

 

(f) Assignee has available to it sufficient funds to satisfy its obligations
under this Agreement and under the Assigned Obligations.

 



 3 

 

 

(g) Assignee is neither a person associated nor affiliated with Credit Suisse
Securities (USA) LLC or Merrill Lynch, Pierce, Fenner & Smith Incorporated or,
to its actual knowledge, any other member of the Financial Industry Regulatory
Authority that participated in the IPO.

 

Section 6. Trust Account Waiver. In connection with the purchase of the
Purchased Class B Shares pursuant to this Agreement, the Assignee hereby waives,
in accordance with Section 6(c) of the Forward Purchase Agreement, any and all
right, title, interest or claim of any kind in or to any distributions by the
Company from the trust account which will be established for the benefit of the
Company’s public stockholders and into which substantially all of the proceeds
of the underwritten initial public offering by the Company will be deposited
(the “Trust Account”) and will not seek recourse against the Trust Account for
any reason whatsoever.

 

Section 7. Restrictions on Transfer. The Assignee acknowledges and agrees that
it is bound by the restrictions on transfer with respect to the Purchased Class
B Shares as set forth in the Forward Purchase Agreement.

 

Section 8. Miscellaneous. This Agreement and the Reallocation Agreement,
together with any certificates, documents, instruments and writings that are
delivered pursuant hereto and thereto, constitutes the entire agreement and
understanding of the parties hereto in respect of its subject matter. This
Agreement shall bind and inure to the benefit of each party hereto and their
respective successors and assigns. The parties hereto agree to take all such
further actions and to execute, acknowledge and deliver all such further
documents that are necessary or useful in carrying out the purposes of this
Agreement. This Agreement may be executed in counterparts, each of which will be
deemed an original but all of which together will constitute one and the same
instrument. This Agreement may not be amended, modified or waived as to any
particular provision, except by a written instrument executed by all parties
hereto. Except as otherwise provided herein, no party hereto may assign either
this Agreement or any of its rights, interests, or obligations hereunder without
the prior written approval of the other parties. This Agreement and the rights
and obligations of the parties hereunder shall be construed in accordance with
and governed by the laws of the state of New York, without giving effect to the
conflict of law principles thereof.

 

[Signature Page Follows]

 

 4 

 

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement to be effective
as of the date first set forth above.

 

  ASSIGNOR:         /s/ Omar Asali   Name: Omar Asali         ASSIGNEE:        
/s/ Gerard Griffin   Name: Gerard Griffin

 

 

[Signature Page to Griffin Assignment and Assumption Agreement]

 

 

 

 

Acknowledged and Agreed:       ONE MADISON CORPORATION         By: /s/ Omar M.
Asali   Name: Omar M. Asali   Title: Chairman & Chief Executive Officer  

 

 

 

[Signature Page to Griffin Assignment and Assumption Agreement]

 

 

